DETAILED ACTION
Remarks
This Office action is in response to the amendments filed 23 November 2020.
With the amendments, Applicant amends claims 1, 8-10, 12, 15, 16, 18 and 20. Applicant also amends paragraph [00101] of the specification.
Claims 1-20 are pending and allowed herein.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The objection to the Specification is withdrawn in response to Applicant’s amendments. Note that the objection erroneously referred to paragraph [0100] of the specification and should have referred to paragraph [00101] instead.
Claim Rejections - 35 USC § 112
The Previous Action’s § 112 rejections are withdrawn in response to Applicant’s amendments.
Allowable Subject Matter
Claims 1-20 are allowed.
Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/
Primary Examiner, Art Unit 2196